 134DECISIONSOF NATIONALLABOR RELATIONS BOARDR. & M. Kaufmann,a division of Russ Togs, Inc.'andDistrict 65,Wholesale,Retail,Office and Process-ing Union,Petitioner.Case 13-RC-11887December 10, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a petition duly filed underSection 9(c) of theNational LaborRelations Act, as amended,a hearingwas held before Hearing OfficerArthurB.Muchin.Briefswere filed by theEmployer and by thePetitioner.Pursuantto the provisionsof Section3(b) of theAct, the NationalLaborRelations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.2Upon the entire record in this case,the Board finds:1.The Employeris engaged in commerce withinthe meaningof the Act.2.ThePetitioner,District 65,Wholesale, Retail,Office and ProcessingUnion,herein called thePetitioner or District 65, seeks to be certified asrepresentative of a unit ofthe Employer's travelingcommission sales employees.The Employercontendsthat District 65 is not a labor organization qualified toact as representative of these employees because of itsaffiliationwith NAWCAS,3which the Board, in theBamburycase,4found to be affiliated with a conflictof interest such that it is disqualified from acting as alabor organization representative of such employees.5The recordshows that in December1967 NAW-CAS Guilds andDistrict 65 entered into a certaincontract of affiliation under which these two organi-zationsmight jointly engage in efforts to securecollective-bargaining representation for apparel sales-men. The group thus formed became known asNAWCAS-District65, which inMarch 1969 request-ed the Employerto recognize it ascollective-bargain-iThe Employer'snameappears as corrected at the hearing2Followingthe transferof this proceeding to the Board the Employerfiledamotion to admit into evidence two additional exhibits whichallegedly came to its attention after the hearing in this case was adjournedThe Petitioner filed a motion in opposition to the Employer's motionThese exhibits, offered long after the hearing in this case had closed,appear to constitute hearsay evidence as to the Petitioner's position in thisproceeding and, as the Petitioner objects to their admission, we reject them'National Association of Women's and Children's Apparel Salesmen,Inc.4Bambury Fashions, Inc,179 NLRB No 755The Board, inBambury,dismissed several petitions filed by NAWCASing agentfor the Employees travelingapparelsalesmen.The Employerdenied this request,assertingthat itdoubted thatNAWCAS-District65 was a labororganizationwithin the meaningof the Act. Subse-quently, inMay 1969, NAWCAS-District 65 with-drew thisrecognitionrequest and District 65 alonerequested the Employer to recognize it as representa-tive of the Employer's travelingapparel salesmen. TheEmployer refusedto grantsuch recognition on theground that it deemedDistrict65 to be merelyfronting for the affiliatedorganizationNAWCAS-District 65. ThePetitioner,District65, then, on May26, 1969, filed its petitionin thisproceeding with theBoard.?In its opposition to thispetitionthe Employer pointsto the attempt by NAWCAS, over a period of years,toenter thefieldof collectivebargaining, andparticularlyits efforts to gainthe benefits of collectivebargainingthrough ajoining of its efforts with thelong-establishedlabor organization, District 65. TheEmployerasserts thatthe affiliation of NAWCAS andDistrict65 through the contract executed in 1967essentially resulted in uniting these two organizationsinamanner such that District 65's petition forrepresentation of apparelsalesmen isin effect also aNAWCAS petition, by reason of which it follows thatDistrict 65 is likewise tainted with the stigma ofdisqualification which the Board found to attach toNAWCAS in itsBamburydecision.District 65, however, points to the fact that despiteits execution of the 1967 agreement with NAWCAS, ithas continued to exist as a separate labor organiza-tion,having its own constitution, officers, andorganizational structure, that it has continued sepa-rately to engage in the representation of employees forcollectivebargaining,and that here it asks forcertification of itself alone as representative of theemployees involved in this proceeding.We find merit in District 65's position. We havecarefully reviewed the entire record and also havetaken official notice of our own proceedings, whichshow that over a period of years District 65 hasappeared and been recognized as a labor organizationin proceedings before this Board, including such anappearance as recently as 1970,8 quite independentlyof NAWCAS. We find that Petitioneris an existingand District65 as jointpetitioners on the groundthat NAWCAS'interestin representing employee salesmen conflicts substantially with its primaryinterest in coordinating and strengthening trade show activities forindependent contractor salesmen who are engaged in the business of sellingapparelin directcompetitionwith apparel manufacturers6This is thename underwhich NAWCASsought to constitute itself alabor organization and to engage in collective-bargaining activitiesrThispetition was held in abeyance pending the Board's determinationin theBamburycase,supra,following which the parties filed briefs relatingto the effect of the Board's decision in that proceedinguponthe merits ofDistrict65's petition in the present case8New York Paper Cutters &BookbindersUnion No 119,182 NLRB No187 NLRB No. 20 R. & M. KAUFMANN135separate labor organization and conclude that it isPetitioner's willingness itself to function as a bargain-ing agent which is the controlling factor in thesecircumstances.We shall therefore direct an electionupon District 65's petition. However, if Petitioner iscertified and refuses to maintain an independentcourse in representing unit employees, or if inbargaining the Employer has grounds for believingthatDistrict 65 is acting as an agent for anotherorganization, the Board, pursuant to its authority topolice its certifications,may examine Petitioner'sconduct when the Board's established procedures areappropriately invoked for such purpose.3.We find that a question affecting commerceexists concerning the representation of certain em-ployees of the Employer within the meaning ofSections 9(c)(1) and 2(6) and (7) of the Act.4.The Petitioner contends that the appropriateunit consists of all the Employer's traveling commis-sion sales employees. The Petitioner would excludethe Employer's residentsalesemployees contending,in part, that some of them are managerial employeesor supervisors. The Employer contends that the unitshould include the resident sales employees.The Employer employs approximately 23 travelingcommissionsalesmen,each of whom sells ladies'garments manufactured by the Employer to retailerslocated within a territory specified in the salesman'semployment contract.9 These salesmen are compen-sated solely by commissions, are required to purchasetheir samples, and pay their own traveling expenses.The Employerassigns asales quota to each travelingcommission salesman and promotes competitionamong the salesmen to meet and exceed their quotas.There are six resident sales employees, as follows:Adrian Altschulis located at the Employer's salesoffice and showroom in Chicago. He is designated asa vice president of the Employer in charge of stylingand is employed under a contract totally unlike thoseof the traveling commission salesmen, which desig-nateshim as an executive and holds him responsiblefor performing the duties of an executive officer.10Under the contract he is paid a salary and is eligible toparticipate in stock option, bonus, extra compensa-tion, and pension and group insurance plans. A partof his time, he travels to service "house accounts" andis entitled, under his contract, to a specified commis-sion on all merchandise sold by the Employer tocertain departments of downtown stores in severalprincipal cities and on certain other selected accounts.When he travels, his samples are provided without3, issued April17, 1970,determining a jurisdictional dispute in the printingindustry9 These employment contracts are in some respects similar, but notidentical,to the standard contract set forth in the decisioninBambury,supraIn particular,the language there cited as indicative of independentcontractor status does not here appearAnd no partyhere contends thatexpense, and his traveling and entertainment expen-ses are to a considerable extent reimbursed.Joel Kaufmannis the son of the president of R & MKaufmann, which, until it became a division of RussTogs, was a closely held family corporation in whichhe was a stockholder. He is designated as a vicepresident in charge of styling. Like Altschul, he isemployed at Chicago under a contract calling forexecutive duties and participation in the Employer'svarious stock option and other plans. He alsosometimes travels to service "house accounts" and isentitled under his contract to a commission on allmerchandise sold in certain departments of down-town stores in several principal cities. His samples arelikewise provided and his travel expenses are reim-bursed.Ronald Kaufmann,also a son of R & M Kaufmann'spresident and a stockholder in the family corporationprior to its acquisition by Russ Togs, is assigned to theNew York showroom. He travels occasionally toservice "house accounts," and on these occasions he isprovided with samples and reimbursed for his traveland entertainment expenses. But he receives nocompensation other than a salary. The record showsthat he is listed as a company stockholder and isclassified as a management trainee.Robert Gouldis located at the New York showroom,carries the title of sales manager,11 and participates inthe executive pension plan. He is compensatedentirely by salary, and is reimbursed for his expensesin event he travels or entertains.ConstanceWojsiatisemployed at the New Yorkshowroom andJune Keeshinat the Chicago sales-room. Both perform clerical functions and assist tosome extent in selling. They also perform the duties ofreceptionist. Both are paid exclusively by salary, at arate substantially below that of the other employeesherein discussed.Unlike the traveling commission salesmen, all theresident salesmen are paid in whole or in part bysalary. Those who sometimes travel do so mainly toservice house accounts. They work mostly duringregular hours and are given regular vacations, paidholidays, and sick leave. They are not subject toassignment of sales quotas. In view of all the facts,including those set forth above with respect to theindividual resident sales employees, we conclude thatit is unnecessary to determine here the specific issuesraised with respect to those who are alleged to possessmanagerial or supervisory status, since in any eventwe find as to all the resident sales employees that theirthe traveling commission salesmen are other than employees of theEmployer10The contractdoes not,however,specify theprecise nature of suchexecutive duties11TheEmployer asserts that this title was adopted merely to impressthe customers 136DECISIONS OF NATIONAL LABOR RELATIONS Bf ARDconditions of employment and their interests aresufficientlydivergent from those of the travelingcommission salesmen that they are properly excludedfrom the traveling salesmen's unit. Accordingly wefind that the following constitutes a unit appropriatefor collective-bargaining purposes:Accordingly,we find the following unit to beappropriate:All traveling commission sales employees em-12 In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshould haveaccess to a list of voters and theiraddresseswhichmay be usedto communicate with them.ExcelsiorUnderwear Inc.,156NLRB 1236;N LR B. v Wyman-Gordon Company,394 U S. 759. Accordingly, it is herebydirected that an election eligibilitylist containing the names and addresses of all the eligiblevoters must beployed by t se Employer, excluding all otheremployees,resident salesemployees, showroomemployeeF, factory employees, office employees,shipping and receiving employees, stock employ-ees, trucking employees, guards and supervisors asdefined in the Act.[Direction of election 12 omitted frompublication.]filed by theEmployer with the Regional Director for Region 13 within 7days of the date of this Decision and Direction of Election.The RegionalDirector shallmake the list available to all parties to the election Noextension of time to file the list shall be grantedby theRegional Directorexcept in extraordinary circumstances. Failuretocomplywith thisrequirement shall be grounds for setting aside the election whenever properobjections are filed